On February 14, 1936, plaintiff in error filed petition in error with case-made attached in this court and on February 27, 1936, brief of plaintiff in error was filed.
The defendant in error has failed to file any brief or offer any excuse for such failure. Upon the authority of City of Oklahoma City v. Blondin, 163 Okla. 276, 21 P.2d 1053, this cause is reversed and remanded, with directions to vacate the order entered denying an attorney fee and to allow an attorney fee in accordance with the prayer of the petition in error.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, CORN, GIBSON, and HURST, JJ., concur. DAVISON, J., absent.